Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 1 of 15 PageID #:144




                             EXHIBIT A
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 2 of 15 PageID #:144



                                          Chapter 2


                   What Is a Broker-Dealer?

                                         Robert L.D. Colby
                Chief Legal Officer, Financial Industry Regulatory Authority, Inc.

                                        Lanny A. Schwartz
                               Partner, Davis Polk & Wardwell LLP

                                      Zachary J. Zweihorn*
                               Counsel, Davis Polk & Wardwell LLP

                            [Chapter 2 is current as of July 25, 2016.]



          § 2:1    Exchange Act Registration Requirement
             § 2:1.1    Section 15
             § 2:1.2    Consequences of Registration
             § 2:1.3    Application of Certain Rules to Broker-Dealers Even If Not
                        Registered
             § 2:1.4    State Registration Requirements
             § 2:1.5    Consequences of Illegally Doing Business As an Unregistered
                        Broker-Dealer
          § 2:2    What Is a Broker?
             § 2:2.1    Generally
             § 2:2.2    Effecting Transactions
             § 2:2.3    Clerical and Ministerial Activities


            *        Chapter 2 was first published in September 2010. The authors gratefully
                     acknowledge the assistance of Hallie T. Damon, Scott D. Farbish, Meghan
                     E. King, and Mark Sater, associates at Davis Polk & Wardwell LLP, in the
                     preparation of this chapter.



          (Broker-Dealer Reg., Rel. #10, 9/16)   2–1
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 3 of 15 PageID #:144
                        BROKER-DEALER REGULATION

     §   2:2.4  “In the Business”
     §   2:2.5  “For the Account of Others”
     §   2:2.6  Role of Compensation in Analysis
     §   2:2.7  Specific Contexts
                [A] Finders
                [B] Private Placement Agents
                [C] M&A Brokers
                [C][1] Private Company M&A Broker No-Action Letter
                [C][2] Foreign M&A Brokers
                [D] Networking Arrangements
                [D][1] Banks
                [D][2] Insurance
                [E] Issuers and Their Associated Persons
                [E][1] Issuers
                [E][2] Associated Persons of Issuers
                [E][3] Issuers and Associated Persons in
                          Demutualizations, Exchange Offers, Conversions,
                          Proxy Solicitations
                [F] Bulletin Boards
                [G] ATSs and Securities Exchanges
                [H] Payroll Processing Services
                [I] Personal Service Companies
                [J] Other Service Providers to the Securities Industry,
                       Broker-Dealers or Issuers
                [J][1]    Communications Services
                [J][2]    Confirmation and Other Processors
                [J][3]    Transfer Agents and Stock Plan Services
                [J][4]    Research Services
                [J][5]    Accountants
                [K] Investment Advisers
  § 2:3    What Is a Dealer?
     § 2:3.1    Section 3(a)(5)(A)
                [A] Generally
                [B] Buying and Selling Securities for Own Account
                [C] Engaged in the Business
     § 2:3.2    “Traders” versus “Dealers”—Section 3(a)(5)(B)
                [A] Generally
                [B] Funds As Traders
                [C] Issuers
                [D] Dealers in OTC Derivatives
  § 2:4    What Is a Security?
     § 2:4.1    Statutory Definition
     § 2:4.2    Case Law on “Investment Contracts”
                [A] Generally
                [B] Investment of Money
                [C] Common Enterprise
                [D] Expectation of Profits
                [E] Solely from the Efforts of the Promoter or a Third Party



                                    2–2
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 4 of 15 PageID #:144
                                       What Is a Broker-Dealer?

              § 2:4.3    Case Law on “Notes”
              § 2:4.4    OTC Derivatives
                         [A] Generally
                         [B] Case Law on Derivatives Prior to the Adoption of the
                               Commodity Futures Modernization Act
                         [C] CFMA—Section 3A, 15(i)
                         [D] The Dodd-Frank Wall Street Reform and Consumer
                               Protection Act
                         [D][1] New and Amended Definitions
                         [D][1][a]    “Swap,” “SBS” and “Security”
                         [D][1][b]    “SBS Dealer,” “SBS MSP” and “SBS SEF”
                         [D][1][c]    Broker-Dealer Registration Issues
                         [D][2] The Volcker Rule and Swaps Pushout Rule
             § 2:4.5     Security Futures
          § 2:5    Exempted Securities
             § 2:5.1     Generally
             § 2:5.2     Government Securities
                         [A] Definition
                         [B] Regulation of Government Securities Brokers and
                               Dealers
             § 2:5.3     Municipal Securities
                         [A] Definition
                         [B] Regulation of Municipal Securities Dealers
             § 2:5.4     Other Exempted Securities
          § 2:6    Intrastate Broker-Dealers
          § 2:7    Other Exemptions from Registration
             § 2:7.1     Commercial Paper Dealers
             § 2:7.2     Foreign Broker-Dealers Operating Under Rule 15a-6
                         [A] Background
                         [A][1] Pre-Rule 15a-6 Precedents
                         [A][2] Jurisdictional Language in Section 15 and Section
                                   30
                         [B] Rule 15a-6
                         [B][1] Generally
                         [B][2] Unsolicited Transactions
                         [B][3] Research
                         [B][4] Rule 15a-6(a)(3) Arrangements
                         [B][5] Rule 15a-6(a)(4)
                         [C] Other Cross-Border Issues
                         [D] Proposal to Amend Rule 15a-6
             § 2:7.3     Mutual Recognition of Foreign Broker-Dealers
             § 2:7.4     Banks
                         [A] Pre-GLBA Background
                         [B] Bank Brokerage Activities
                         [B][1] Section 3(a)(4)(B)
                         [B][2] Regulation R
                         [B][3] Networking Arrangements
                         [B][4] Trust and Fiduciary Activities



          (Broker-Dealer Reg., Rel. #10, 9/16)   2–3
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 5 of 15 PageID #:144
  § 2:1                    BROKER-DEALER REGULATION

                [B][5] Sweep Accounts and Money Market Funds
                [B][6] Safekeeping and Custody
                [C] Bank Dealer Activities
                [C][1] Section 3(a)(5)(C)
                [C][2] Bank Riskless Principal Activities—Rule 3a5-1
                [C][3] Bank Regulation S Transactions—Rule 3a5-2
                [C][4] Bank Securities Lending—Rule 3a5-3
     § 2:7.5    Charitable Exemption—Section 3(e)
     § 2:7.6    Funding Portals
     § 2:7.7    Associated Persons of Registered Broker-Dealers
                [A] Section 15(a)(1)
                [B] Retired Brokers—SEC Guidance and FINRA Rules
                      Concerning Trailing Commissions
     § 2:7.8    Miscellaneous Exemptions—Rule 15a-2 and 15a-5
     § 2:7.9    General Exemptive Authority
  § 2:8    Doing Business As an Unregistered Broker-Dealer
     § 2:8.1    SEC and State Enforcement
     § 2:8.2    Private Actions—Exchange Act § 29(b)
     § 2:8.3    Concerns for Controlling Persons
     § 2:8.4    Concerns for Registered Broker-Dealers
                [A] Compensation Sharing
                [B] Participating in Syndicates with Unregistered Persons
                [C] Aiding and Abetting
     § 2:8.5    Concerns for Issuers
                [A] Liability for Aiding and Abetting or Causing
                [B] State Liability for Engaging Unlicensed Agents
                [C] Section 29



  § 2:1       Exchange Act Registration Requirement
      § 2:1.1       Section 15
      A central element of the investor protection scheme established by
  the federal securities laws is the comprehensive framework for the
  registration and regulation of persons engaged in the business of buy-
  ing and selling securities.
      The Securities Exchange Act of 1934 (the “Exchange Act”) is the
  primary federal legislation governing “brokers” and “dealers” in secu-
  rities.1 With certain exceptions, section 15 of the Exchange Act requires



    1.    As discussed below, the Exchange Act defines a “broker” and a “dealer”
          differently. However, most rules do not distinguish between a “broker” or
          a “dealer” in their application. In the rest of this chapter, the term “broker-
          dealer” will be used unless there is a need to distinguish between a “broker”
          and a “dealer.”



                                         2–4
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 6 of 15 PageID #:144
  § 2:3                       BROKER-DEALER REGULATION

          [T]he staff has declined to take a no-action position with respect to
          broker-dealer registration for a registered investment adviser that
          proposed to assist a broker-dealer with solicitation and receive
          transaction-related compensation. Moreover, even in the absence
          of commissions or other transaction-related fees, the staff has
          declined to take a no-action position regarding the broker-dealer
          registration of an investment adviser that proposed to locate
          issuers, solicit new clients, and act as a customers’ agent in
                                                    212
          structuring or negotiating transactions.


  § 2:3          What Is a Dealer?
      § 2:3.1          Section 3(a)(5)(A)
                [A] Generally
     The term “dealer” is defined in section 3(a)(5)(A) of the Exchange
  Act as “any person engaged in the business of buying and selling
  securities . . . for such person’s own account through a broker or
  otherwise.” Section 3(a)(5)(B) explicitly excludes from the “dealer”
  definition “a person that buys or sells securities . . . for such person’s
  own account, either individually or in a fiduciary capacity, but not as
  a part of a regular business.” Hence, whether a person is a “dealer”
  turns on two factual questions: (i) whether a person is “buying and
  selling securities for its own account,” and (ii) whether a person is
  engaged in that activity “as part of a regular business.”213




  212.       InTouch Global, LLC, SEC No-Action Letter (Nov. 14, 1995) (citing PRA
             Securities Advisers, L.P., SEC Denial of No-Action Request (Mar. 3, 1993)
             (notwithstanding the fact that PRA would be compensated by an annual
             fee based on the percentage of assets under management, the staff refused
             to take a no-action position with PRA based on three representations by
             PRA: (i) PRA would be actively engaged in locating prospective real estate
             investment trusts (REITs) issuers and negotiating the terms of the private
             placement transaction and the securities on behalf of clients; (ii) PRA
             would be approaching new clients to interest them in purchasing the
             REITs; and (iii) a registered broker-dealer would not be involved in effecting
             these transactions); Boston Advisory Group, SEC Denial of No-Action
             Request (Oct. 2, 1980)); see also Study on Investment Advisers and Broker-
             Dealers, supra note 29, at 12–13 (discussing instances where investment
             advisers are dually registered as broker-dealers in order to provide a “variety
             of services not available through entities that are solely registered as
             investment advisers or broker-dealers.”).
  213.       See Definition of Terms in and Specific Exemptions for Banks, Savings
             Associations, and Savings Banks Under Sections 3(a)(4) and 3(a)(5) of the
             Securities Exchange Act of 1934, SEC Release No. 34-47364 (Feb. 13,
             2003) [hereinafter Bank Exemptions Adopting Release]. For a detailed



                                           2–56
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 7 of 15 PageID #:144
                                       What Is a Broker-Dealer?                           § 2:3.1

             As discussed above,214 before the GLBA was enacted in 1999, banks
          were excluded from the definitions of both “broker” and “dealer.” The
          GLBA amended sections 3(a)(4) and 3(a)(5) and replaced the blanket
          exclusion for banks with eleven exemptions from the statutory defini-
          tion of “broker” and five exemptions from the statutory definition of
          “dealer.”215
             The Dodd-Frank Act amended the definition of “dealer” to provide
          that a dealer in security-based swaps with eligible contract participants
          is not required to register as a broker-dealer. In addition, it creates a
          new designation of, and requires registration and regulation of,
          “security-based swap dealers.” These topics are discussed further below
          in section 2:4.4.

                        [B] Buying and Selling Securities for Own Account
             To be a dealer, a person has to both buy and sell securities. 216 In
          contrast, a person is a broker as long as he participates in securities
          transactions, which can be either purchase or sale, at key points in the
          chain of distribution.217
             A dealer purchases and sells securities in principal transactions
          where it either buys securities from customers and takes them into its
          own inventory or sells securities to customers from its inventory.218
          These transactions also include so-called “riskless principal” transac-
          tions,219 in which, after receiving an order to buy (or sell) from a
          customer, the broker-dealer purchases (or sells) the security from (or




                    review of the SEC’s precedents concerning dealers, see Ignacio A.
                    Sandoval, Steven W. Stone et al., Challenges in Requiring High-Frequency
                    Traders to Register as Dealers, NAT ’L L.J. (June 10, 2014) [hereinafter
                    Sandoval & Stone].
          214.      See supra section 2:2.7[D][1].
          215.      See Exchange Act §§ 3(a)(4)(B) and 3(a)(5)(C). For a detailed discussion of
                    these exemptions, see infra section 2:7.4.
          216.      Letter from Ezra Weiss, Chief Counsel, Division of Market Regulation, to
                    Joseph McCulley (Aug. 2, 1972); Eastside Church of Christ v. Nat’l Plan,
                    Inc., 391 F.2d 357, 361 (5th Cir.), cert. denied, 393 U.S. 913 (1968).
          217.      See Exchange Act § 3(a)(4); Mass. Fin. Servs., Inc. v. Sec. Inv’r Prot. Corp.,
                    411 F. Supp. 411, 415 (D. Mass.), aff ’d, 545 F.2d 754 (1st Cir. 1976), cert.
                    denied, 431 U.S. 904 (1977); see also SEC v. Nat’l Exec. Planners, Ltd.,
                    503 F. Supp. 1066, 1073 (M.D.N.C. 1980); Transfer Online, SEC Denial of
                    No-Action Request (May 3, 2000).
          218.      See Proposing Release, Definition of Terms in and Specific Exemptions for
                    Banks, Savings Associations, and Savings Banks Under Sections 3(a)(4)
                    and 3(a)(5) of the Securities Exchange Act of 1934, SEC Release No. 34-
                    46745 (Oct. 30, 2002) [hereinafter Bank Exemptions Proposing Release].
          219.      Id.



          (Broker-Dealer Reg., Rel. #10, 9/16)    2–57
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 8 of 15 PageID #:144
  § 2:3.1                    BROKER-DEALER REGULATION

  to) another person in a contemporaneous offsetting transaction. 220
  Entities that engage in such transactions as a matter of course would
  be involved in the business of buying and selling securities for their
  own accounts, even if the risk associated with the transactions is
  minimal or nonexistent.221
     The SEC has taken the position that a dealer must buy and sell, or
  be willing to buy and sell, contemporaneously.222 This approach is
  necessary to distinguish dealers from investors who buy and sell a
  security for investment purposes, but sometimes hold the position for
  only a short amount of time. The distinction between active trader
  and dealer can be very fine.
     The Dodd-Frank Act added “security-based swaps” to the definition
  of “security” in section 3(a)(10) of the Exchange Act. In addition, it
  introduced the concept of a non-dealer “major security-based swap
  participant” and imposes registration and regulatory requirements on
  these entities. Therefore, significant participation in security-based
  swaps may require an entity to register as a major security-based swap
  participant even if it does not qualify as a “dealer” or “security-based
  swap dealer.” The Dodd-Frank Act is discussed further below in
  section 2:4.4.

               [C]    Engaged in the Business
     Section 3(a)(5)(A) requires a “dealer” to be “engaged in the busi-
  ness” of buying and selling securities for its own account.223 As dis-
  cussed in section 2:2.4, courts have read into the term “engaged in
  the business” a certain regularity of participation in purchasing and
  selling activities.224 To be “engaged in the business” of buying and
  selling securities, a person has to conduct securities transactions as a




  220.      See id. at n.28; see also Rule 10b-10(a)(2)(ii)(A); Confirmation of Transac-
            tions, SEC Release No. 34-33743, n.11 (Mar. 9, 1994).
  221.      See Bank Exemptions Proposing Release, supra note 218.
  222.      See, e.g., Letter from Susan J. Walters, Office of Chief Counsel, to Martin
            E. Lybecker, National Council of Savings Institutions (July 27, 1986)
            (discussing the distinction between a dealer and a trader).
  223.      See Exchange Act § 3(a)(5)(A).
  224.      See SEC v. Am. Inst. Counselors, Inc., Fed. Sec. L. Rep. (CCH) ¶ 95,388
            (D.D.C. 1975) (citing Loss, Securities Regulation (2d ed. 1961)); see also
            SEC v. Kenton Capital, Ltd., 69 F. Supp. 2d 1 (D.D.C. 1998); SEC v.
            Margolin, 1992 U.S. Dist. LEXIS 14872 (S.D.N.Y. Sept. 30, 1992); SEC v.
            Hansen, 1984 U.S. Dist. LEXIS 17835 (S.D.N.Y. Apr. 6, 1984); SEC v. Nat’l
            Exec. Planners, Ltd., 503 F. Supp. 1066, 1073 (M.D.N.C. 1980); Mass. Fin.
            Servs., Inc. v. Sec. Inv’r Prot. Corp., 411 F. Supp. 411, 415 (D. Mass.), aff’d,
            545 F.2d 754 (1st Cir. 1976), cert. denied, 431 U.S. 904 (1977).



                                           2–58
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 9 of 15 PageID #:144
                                       What Is a Broker-Dealer?                            § 2:3.2

          part of a regular business,225 and more often than on a single isolated
          basis.226

              § 2:3.2          “Traders” versus “Dealers”—Section 3(a)(5)(B)
                        [A] Generally
             Section 3(a)(5)(B) explicitly excludes those who buy or sell securi-
          ties for their own accounts, “but not as a part of a regular business.”
          These persons are commonly known as “traders.”227 Individuals who
          buy and sell securities for their own investment accounts and do not
          carry on a public securities business generally are traders and not
          dealers.228 The level of a dealer ’s activity in securities transactions is



          225.      See Eastside Church of Christ v. Nat’l Plan, Inc., 391 F.2d 357, 361 (5th
                    Cir.), cert. denied, 393 U.S. 913 (1968) (National Plan, Inc. was found to
                    be a dealer because it purchased many church bonds prior to the ones in
                    question for its own account as a part of its regular business and sold some
                    of them). Securities transactions between affiliated entities acting as
                    principal with each other generally are not thought to trigger “dealer”
                    status because such activities do not constitute the conduct of a “regular
                    business” of securities dealing. See Fenchurch Paget Fund, Ltd., SEC No-
                    Action Letter (Aug. 3, 1987). By way of analogy, in the context of security-
                    based swaps, the SEC’s definition of “security-based swap dealer” provides
                    that security-based swap activity between majority-owned affiliates does
                    not constitute “dealing” and therefore does not trigger a security-based
                    swap dealer registration requirement. See Further Definition of “Swap
                    Dealer,” “Security-Based Swap Dealer,” “Major Swap Participant,” “Major
                    Security-Based Swap Participant” and “Eligible Contract Participant,” SEC
                    Release No. 34-66868 (Apr. 27, 2012) [hereinafter Swap Entity Definition
                    Release]; Exchange Act Rule 3a71-1(d). The full text of the final rules
                    defining these terms may be found in their entirety in an online appendix
                    located on the Davis Polk & Wardwell LLP website, http://net.davispolk.
                    com/swaps/sbsappendix.pdf [hereinafter Online Appendix]. But cf. SEC
                    Staff Compliance Guide to Banks on Dealer Statutory Exceptions and
                    Rules, http://www.sec.gov/divisions/marketreg/bankdealerguide.htm, at
                    Question 2 (implying a bank may need an exemption from broker-dealer
                    registration when engaging in securities transactions with affiliates).
          226.      See Letter from Ezra Weiss, Chief Counsel, Division of Market Regulation,
                    to Joseph McCulley (Aug. 2, 1972); see also SEC v. Am. Inst. Counselors,
                    Inc., Fed. Sec. L. Rep. (CCH) ¶ 95,388 (D.D.C. 1975) (citing Loss, Securi-
                    ties Regulation (2d ed. 1961)); Stephen V. Hart, SEC No-Action
                    Letter (Feb. 5, 1980) (“isolated transactions for one’s own account will not
                    subject a person to the requirement of registration as a ‘dealer in securities,’
                    particularly when a person’s securities activities are relatively minor mea-
                    sured against his other activities . . . .”).
          227.      See Bank Exemptions Proposing Release, supra note 218; Public Securities
                    Locating Services, SEC No-Action Letter (Sept. 8, 1973); Swap Entity
                    Definition Release, supra note 225; Online Appendix, supra note 225.
          228.      SEC Guide to Broker-Dealer Registration, supra note 85; see also Testi-
                    mony of Richard R. Lindsey, Director, Division of Market Regulation, SEC,



          (Broker-Dealer Reg., Rel. #10, 9/16)     2–59
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 10 of 15 PageID #:144
   § 2:3.2                    BROKER-DEALER REGULATION

   usually more than that of an active trader.229 However, regularity and
   level of participation in buying and selling securities or volume of
   transactions are often not enough to make a person a “dealer.”230 The
   SEC, through its no-action letters, has identified some activities that
   are typical for dealers, but are not usually engaged in by ordinary traders.
      Factors that indicate a person is acting as a dealer include:
      (i)    issuing or originating securities;231
      (ii)   having a regular clientele;232
      (iii) advertising or otherwise holding itself out as buying or sell-
            ing securities on a continuous basis or at a regular place of
            business;233




             before the House Committee on Banking & Financial Services, Concern-
             ing Hedge Fund Activities in the U.S. Financial Markets, at n.2 (Oct. 1,
             1998), http://www.sec.gov/news/testimony/testarchive/1998/tsty1498.htm.
   229.      See SEC v. Ridenour, 913 F.2d 515 (8th Cir. 1990). The SEC’s Chair
             recently implied that the SEC might view some “high frequency trading”
             firms as dealers, and, in any event, has requested the SEC staff to prepare
             “a rule to clarify the status of unregistered active proprietary traders to
             subject them to our rules as dealers.” See, e.g., Mary Jo White, Chair,
             Securities and Exchange Commission, Remarks at Sandler O’Neill &
             Partners, L.P. Global Exchange and Brokerage Conference: Enhancing
             Our Equity Market Structure (June 5, 2014) [hereinafter White Speech].
             To this effect, the SEC’s official regulatory agenda indicates that the SEC
             plans to “propose a new, metrics-based rule to establish that a person
             engaged in a large volume of intraday trading activity for its own account
             without holding a significant overnight position is a dealer.” See Office of
             Management and Budget, Office of Information and Regulatory Affairs,
             Unified Agenda RIN No. 3235-AL64 (Spring 2015), http://www.reginfo.
             gov/public/do/eAgendaViewRule?pubId=201504&RIN=3235-AL64. Some
             practitioners have expressed a view that such a position is controversial.
             See Sandoval & Stone, supra note 213.
   230.      See United Trust Co. (Morris, Larson, King), SEC Denial of No-Action
             Request (Sept. 6, 1978) (“While the volume of such municipal securities
             activity appears to have been low, the level of a firm’s activity with respect
             to municipal securities is not the measure of whether it is ‘engaged in the
             business’ of buying and selling municipal securities for its own account.
             The Company’s apparent willingness to continue to engage in such
             municipal securities activity when requested to do so by customers
             suggests that the Company is ‘engaged in the business.’”).
   231.      See Louis Dreyfus Corp., SEC No-Action Letter (July 23, 1987).
   232.      See Bank Exemptions Proposing Release, supra note 218; see also SEC v.
             Ridenour, 913 F.2d 515 (8th Cir. 1990).
   233.      See Bank Exemptions Proposing Release, supra note 218; SEC v. Schmidt,
             Fed. Sec. L. Rep. (CCH) ¶ 93,202 (S.D.N.Y. 1971); Letter from Ezra Weiss,
             Chief Counsel, Division of Market Regulation to Joseph McCulley
             (Aug. 2, 1972); Continental Grain Company, SEC No-Action Letter
             (Nov. 6, 1987); Instant Funds, Inc., SEC No-Action Letter (Mar. 14,



                                           2–60
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 11 of 15 PageID #:144
                                       What Is a Broker-Dealer?                            § 2:3.2

             (iv) actively soliciting clients;234
             (v)    having a regular turnover of inventory (or participating in the
                    sale or distribution of new issues, such as by acting as an
                    underwriter);235
             (vi) acting as a market maker or specialist on an organized
                  exchange or trading system;236
             (vii) generally transacting a substantial portion of its business with
                   investors (or, in the case of a dealer who is a market maker,
                   other professionals);237
             (viii) generally providing liquidity services in transactions with
                    investors (or, in the case of a dealer who is a market maker,
                    for other professionals);238
             (ix) buying and selling as principal directly from or to securities
                  customers together with conducting any of an assortment of
                  professional market activities such as providing investment
                  advice, extending credit and lending securities in connection



                    1971); see also United Trust Co. (Morris, Larson, King), SEC Denial of
                    No-Action Request (Sept. 6, 1978) (the company’s apparent willingness
                    to continue to engage in such municipal securities when requested to do
                    so by customers suggests that the company is “engaged in the business”).
          234.      See SEC v. Nat’l Exec. Planners, Ltd., 503 F. Supp. 1066 (M.D.N.C. 1980).
          235.      See Bank Exemptions Adopting Release, supra note 213. The term “under-
                    writer” is defined in section 2(a)(11) of the Securities Act of 1933. It should
                    be noted that the fact that an offering is exempt from registration under
                    the Securities Act does not necessarily affect the status of a participant in
                    that offering as an “underwriter” as defined in Securities Act § 2(a)(11).
                    The SEC recently instituted an administrative proceeding against Iron-
                    ridge Global Partners, LLC and an affiliate. According to the SEC, Ironridge
                    would purchase an outstanding claim owed by a microcap issuer to a
                    creditor and then entered into a court-approved settlement agreement
                    with the issuer under which Ironridge would receive unrestricted stock
                    in the issuer in satisfaction of the claim, in a securities issuance exempt
                    from registration under section 3(a)(10) of the Securities Act. Ironridge
                    would then engage in open market sales of the securities received. The
                    SEC alleged that this conduct constituted underwriting activity and that
                    Ironridge had therefore acted as an unregistered dealer. In re Ironridge
                    Global Partners, LLC, SEC Release No. 75272 (June 23, 2015).
          236.      See Bank Exemptions Proposing Release, supra note 218.
          237.      Id.
          238.      See Bank Exemptions Adopting Release, supra note 213. In an enforce-
                    ment context, the SEC has argued that seeking to profit from markups
                    or spreads rather than from appreciation in the value of securities is also
                    indicative of being a dealer. See In re Sodorff, SEC Release No. 34-31134
                    (Sept. 2, 1992); In re OX Trading, LLC, Order on Motion for Partial Sum-
                    mary Disposition, Admin. Proc. Release No. 722 (Sept. 5, 2012).



          (Broker-Dealer Reg., Rel. #10, 9/16)    2–61
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 12 of 15 PageID #:144
   § 2:3.2                   BROKER-DEALER REGULATION

             with transactions in securities, and carrying a securities
             account;239
      (x)    using an interdealer broker (other than a retail screen broker)
             to effect securities transactions;240 and
      (xi) running a matched book of repurchase and reverse repurchase
           agreements.241
      In contrast, some of the factors that have been relevant to deter-
   mining that a person is acting as a trader rather than a dealer have
   been:
      (i)    not buying and selling the same security simultaneously;242
      (ii)   engaging in securities activities that are relatively minor
             measured against its other activities;243
      (iii) not handling others’ money or securities;
      (iv) engaging in securities transactions with registered brokers or
           dealers only;244
      (v)    not holding itself out as being willing to buy and sell securities
             for its own account on a continuous basis;
      (vi) not making a market;
      (vii) not having memberships in exchanges or associations of deal-
            ers;245 and
      (viii) not furnishing the services that are usually provided by deal-
             ers, such as quoting the market in one or more securities,
             rendering investment advice, extending or arranging for credit,
             or lending securities.246


   239.      Id.; see also Louis Dreyfus Corp., SEC No-Action Letter (July 23, 1987).
   240.      See id.
   241.      See Bank Exemptions Adopting Release, supra note 213; see generally
             Bank Exemptions Proposing Release, supra note 218; Fairfield Trading
             Corp., SEC No-Action Letter (Jan. 10, 1988); United Savings Ass’n of
             Texas, SEC No-Action Letter (Apr. 2, 1987); Continental Grain Co., SEC
             No-Action Letter (Nov. 6, 1987).
   242.      See Bank Exemptions Proposing Release, supra note 218; see also Letter
             from Susan J. Walters, Office of Chief Counsel, to Martin E. Lybecker,
             National Council of Savings Institutions (July 27, 1986).
   243.      See Stephen V. Hart, SEC No-Action Letter (Feb. 5, 1980).
   244.      See Bankers Guarantee Title & Trust Co., SEC No-Action Letter (Jan. 22,
             1991); Citicorp Homeowners, Inc., SEC No-Action Letter (Oct. 7, 1987).
   245.      See Stephen V. Hart, SEC No-Action Letter (Feb. 5, 1980).
   246.      See Bank Exemptions Proposing Release, supra note 218; Letter from
             Susan J. Walters, Office of Chief Counsel, to Martin E. Lybecker, National
             Council of Savings Institutions (July 27, 1986).



                                         2–62
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 13 of 15 PageID #:144
                                       What Is a Broker-Dealer?                          § 2:3.2

              A person does not have to exhibit all or any given number of these
          above-listed factors in order to be considered a dealer.247 The practical
          distinction between a “trader” and a “dealer” is often difficult to make
          and depends substantially upon all of the relevant facts and circum-
          stances of a given situation.248
              While an underwriter would usually be a dealer, in limited circum-
          stances being designated as “underwriter” under the Securities Act
          does not necessarily make an entity a dealer under the Exchange Act.249
              There is no requirement that the purchase and sale of securities
          be a dealer ’s principal business or principal source of income.250 A
          person can be “engaged in the business” if the person’s securities activi-
          ties are only a small part of its total business activities, or its income
          from such activities is only a small portion of its total income. 251
          In addition, there is nothing in the concept of a “business” that
          precludes a person from being a broker or dealer because the person
          handles, with regularity, only a single issue of securities. 252
              A dealer can buy and sell securities for its own account through a
          broker or on its own.253 The fact that a person buys or sells shares
          through a broker does not negate the possibility that the person is a
          dealer under section 3(a)(5). 254 Therefore, a dealer cannot avoid
          section 15 registration requirements merely by transacting securities
          through another Registered Broker-Dealer.255




          247.      Conroy v. Andeck Res., 484 N.E.2d 525 (Ill. App. Ct. 1985) (citing LOSS,
                    SECURITIES REGULATIONS (2d ed. 1961)).
          248.      Letter from Susan J. Walters, Office of Chief Counsel, to Martin E.
                    Lybecker, National Council of Savings Institutions (July 27, 1986); Stephen
                    V. Hart, SEC No-Action Letter (Feb. 5, 1980); Burton Securities, SEC
                    No-Action Letter (Dec. 5, 1977).
          249.      See, e.g., Acqua Wellington North American Equities Fund, Ltd., SEC
                    No-Action Letter (July 11, 2001) (granting no-action request because,
                    although the offshore investment fund was named as a statutory under-
                    writer in a registration statement for purposes of the Securities Act, it did
                    not possess the other characteristics of a dealer under the circumstances).
          250.      See Stephen V. Hart, SEC No-Action Letter (Feb. 5, 1980); UFITEC v.
                    Carter, 20 Cal. 3d 238, 571 P.2d 990 (1977).
          251.      See InTouch Global, LLC, SEC No-Action Letter (Nov. 14, 1995); SEC v.
                    Kenton Capital, Ltd., 69 F. Supp. 2d 1 (D.D.C. 1998).
          252.      See SEC v. Am. Inst. Counselors, Inc., Fed. Sec. L. Rep. (CCH) ¶ 95,388
                    (D.D.C. 1975).
          253.      Exchange Act § 3(a)(5).
          254.      See, e.g., Instant Funds, Inc., SEC No-Action Letter (Mar. 14, 1971); In re
                    Rafferty Capital Markets, LLC, SEC Release No. 34-72171 (May 15, 2014).
          255.      See, e.g., Boetel & Co., SEC No-Action Letter (Sept. 29, 1971). See also
                    In re OX Trading, LLC, SEC Release No. 34-66831 (Apr. 19, 2012) (alleging
                    firm conducted a business as an unregistered dealer by acting as a liquidity
                    provider to other customers of affiliated broker-dealer).



          (Broker-Dealer Reg., Rel. #10, 9/16)   2–63
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 14 of 15 PageID #:144
   § 2:3.2                  BROKER-DEALER REGULATION

      Although the role of a securities dealer differs in some respects from
   the role of a swap dealer or security-based swap dealer, the dealer-
   versus-trader analysis has many similarities. In adopting joint rules
   further defining “swap dealer” and “security-based swap dealer,” the
   Commodity Futures Trading Commission (CFTC) and the SEC stated
   that, given parallels between the way these terms and the term “dealer”
   are defined, analogous interpretative positions are warranted.256 It can
   be anticipated that interpretive and enforcement positions taken in
   the context of swaps and security-based swaps will therefore become
   important for analyzing whether analogous activity would trigger
   securities dealer registration.

                [B]   Funds As Traders
      The trader exception to the definition of dealer is often claimed by
   private equity funds, venture capital funds and hedge funds. 257 These
   funds are usually structured so that they will be exempt from regu-
   lation under the Investment Company Act, and rely on a private
   placement exemption from registration of securities issued by them
   under the Securities Act. In general, such funds seek to rely upon
   the “trader exception” to avoid federal broker-dealer registration
   requirements.
      As a general matter, a fund does not have to register as a “dealer”
   under the Exchange Act if it does not:
      (i)    act as an underwriter;
      (ii)   carry a dealer inventory in securities;
      (iii) purchase or sell securities as principal from or to customers;
      (iv) handle other people’s money or securities;
      (v)    hold itself out as being willing to buy and sell securities for its
             own account on a continuous basis;
      (vi) quote the market in one or more securities;
      (vii) render incidental investment advice;
      (viii) extend or arrange for the extension of credit in connection
             with securities activities;
      (ix) run a book of repurchase and reverse repurchase agreements;


   256.      See Swap Entity Definition Release, supra note 225.
   257.      See Hedge Fund Activities in the U.S. Financial Markets: Hearing Before
             the H. Comm. on Banking & Financial Services, 105th Cong. (Oct. 1,
             1998) (testimony of Richard R. Lindsey, Director, Division of Market
             Regulation, SEC), http://www.sec.gov/news/testimony/testarchive/1998/
             tsty1498.htm.



                                        2–64
Case: 1:19-cv-01711 Document #: 37-1 Filed: 05/10/19 Page 15 of 15 PageID #:144
                                       What Is a Broker-Dealer?                             § 2:3.2

             (x)    issue or originate securities;
             (xi) use an interdealer broker to effect securities transactions; and
             (xii) otherwise engage in other dealer activities.258
             The SEC staff has provided no-action relief regarding hedging
          activities in government securities, provided that they were conducted
          with registered government securities broker-dealers.259 In a no-action
          letter to Bankers Guarantee Title and Trust Company, the SEC granted
          no-action relief to the company’s hedging activities in mortgage-
          related assets based on its representation that the company purchased
          and sold government securities for its own account and only engaged
          in transactions with government securities brokers and dealers.260
          In its letter granting no-action relief to Citicorp Homeowner Incor-
          porated regarding its hedging activities, the SEC noted the company ’s
          representation that it would purchase and sell government securities:
             (i)    solely for its own account;
             (ii) solely for risk management purposes and not for speculation;
                  and
             (iii) solely in transactions with registered government securities
                   dealers.261

                        [C] Issuers
             Issuers generally are not usually considered “dealers” under the
          Exchange Act because they do not typically buy and sell securities for
          their own account.262 However, under certain circumstances, issuers


          258.      See Acqua Wellington North American Equities Fund, Ltd., SEC No-Action
                    Letter (July 11, 2001); Davenport Management, Inc., SEC No-Action Letter
                    (Apr. 13, 1993); Louis Dreyfus Corp., SEC No-Action Letter (July 23, 1987);
                    National Council of Savings Institutions, SEC No-Action Letter (June 26,
                    1986); Bank Exemptions Proposing Release, supra note 218. The SEC,
                    however, is considering whether certain active proprietary traders should
                    be required to register as dealers. See supra note 229 and accompanying
                    text.
          259.      See Bankers Guarantee Title & Trust Co., SEC No-Action Letter (Jan. 22,
                    1991); see also Citicorp Homeowners, Inc., SEC No-Action Letter (Oct. 7,
                    1987).
          260.      See Bankers Guarantee Title & Trust Co., SEC No-Action Letter (Jan. 22,
                    1991).
          261.      See Citicorp Homeowners, Inc., SEC No-Action Letter (Oct. 7, 1987).
          262.      The SEC has stated: “[T]he Act has customarily been interpreted not to
                    require the issuer itself to register as either a broker or a dealer; the issuer
                    would not be effecting transactions for the account of others nor, generally,
                    would it be engaged in the business of both buying and selling securities
                    for its own account.” Proposed Rulemaking, SEC Release No. 34-13195
                    (Jan. 21, 1977).



          (Broker-Dealer Reg., Rel. #10, 9/16)     2–65
